In a proceeding to invalidate petitions designating respondents Anthony J. Biancaniello and Frederick M. Reuss, Jr. as candidates in the Republican Party Primary Election to be held on June 20, 1972, for the party office of Member of the Republican County Committee for the 65th Election District of the 23rd Assembly District, the appeal is from a judgment of the Supreme Court, Queens County, entered June 9, 1972, which, inter alia, denied the application. Judgment affirmed, without costs. No opinion. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.